COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00038-CV


FABIAN THOMAS                                                        APPELLANT

                                        V.

DENISE DANIEL                                                          APPELLEE


                                    ------------

         FROM THE 431ST DISTRICT COURT OF DENTON COUNTY

                                    ------------

            MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

     On April 9, 2012, we notified appellant that the trial court clerk responsible

for preparing the record in this appeal informed the court that payment

arrangements had not been made to pay for the clerk’s record as required by

Texas Rule of Appellate Procedure 35.3(a)(2). See Tex. R. App. P. 35.3(a)(2).

We stated that we would dismiss the appeal for want of prosecution unless



     1
      See Tex. R. App. P. 47.4.
appellant, within fifteen days, made arrangements to pay for the clerk’s record

and provided this court with proof of payment.

      Because appellant has not made payment arrangements for the clerk’s

record, it is the opinion of the court that the appeal should be dismissed for want

of prosecution.     Accordingly, we dismiss the appeal.      See Tex. R. App. P.

37.3(b), 42.3(b).

      Appellant shall pay all costs of the appeal, for which let execution issue.



                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: May 24, 2012




                                     2